Heiman, J.,
concurring in part and dissenting in part. I respectfully dissent. Although I agree with the majority that the case must be reversed and remanded because of the trial court’s failure to comply with our rules of practice concerning the proper canvassing of a plea of nolo contendere, 1 that the sentence must be *151vacated because of the sentence enhancement provisions of the persistent offender section of the statute, and that we should not review the defendant’s claim that the trial court improperly admitted evidence of the defendant’s alleged prior assaultive misconduct, I would not reverse the judgment of conviction, rendered after a jury trial, of assault in the second degree in violation of General Statutes § 53a-60 (a) (1) because of the trial court’s failure to instruct the jury on self-defense.
*152I disagree with the majority that we should review the defendant’s claim that the trial court improperly refused to instruct the jury on self-defense. I believe that the defendant did not properly preserve this claim for review because his written request for an instruction on the issue of self-defense and his oral objection and exception following the trial court’s denial of his request were substantively inadequate. As an appellate tribunal, either we adhere to the letter of the rules or create judicial anarchy, whereby, on an ad hoc basis, we decide cases, the outcome of which will turn on the mindset of the panel hearing the appeal. See Osborne v. Osborne, 2 Conn. App. 635, 639, 482 A.2d 77 (1984).
Practice Book § 852 provides in pertinent part that we “shall not be bound to consider error as to the giving of, or failure to give, an instruction unless the matter is covered by a written request to charge or exception has been taken by the party appealing immediately after the charge is delivered. Counsel taking the exception shall state distinctly the matter objected to and the ground of objection. . . .” Practice Book § 854 delineates the requirements for a proper written request to charge. It provides in pertinent part: “When there are several requests, they shall be in separate and numbered paragraphs, each containing a single proposition of law dearly and concisely stated with the citation of authority upon which it is based, and the evidence to which the proposition would apply. ...” (Emphasis added.) The majority correctly acknowledges that “ ‘[a] defendant must provide the trial court with the factual and legal basis for the charge before an appellate court can find error in the court’s refusal to give the charge as requested.’ State v. Robinson, 14 Conn. App. 40, 45-46, 539 A.2d 606, cert. denied, 488 U.S. 899, 109 S. Ct. 244, 102 L. Ed. 2d 233 (1988).”
My disagreement with the majority is twofold. My first concern is that the defendant failed to provide in *153his request to charge a proper factual predicate for the trial court to provide instruction as to self-defense. The request as submitted did not meet the requirements of a proper written request to charge. Our Supreme Court has said that while we should not be unyielding in our adherence to rules of procedure where the ends of justice would be disserved, the “ever increasing refinement of our law justifies cooperation of counsel in stating requests for jury instruction. The minor burden of cooperation imposed by [Practice Book § 854] is neither unreasonable nor novel.” (Internal quotation marks omitted.) State v. Hall, 213 Conn. 579, 593, 569 A.2d 534 (1990). In that case, our Supreme Court held that in the context of a written request to charge on a lesser included offense, the requirement of § 854 is met only if the proposed request contains “such a complete statement of essential facts as would have justified the court in charging in the form requested.” (Internal quotation marks omitted.) Id., 591. The rules of practice require that the defendant provide a complete statement of all the essential facts as would have justified the court charging the jury as requested. State v. Livingston, 22 Conn. App. 216, 224, 577 A.2d 734, cert. denied, 216 Conn. 812, 580 A.2d 63 (1990). I believe that the trial court in this case was not properly apprised of the specific facts that would entitle the defendant to an instruction on self-defense. State v. Wynter, 19 Conn. App. 654, 667-68, 564 A.2d 296, cert. denied, 213 Conn. 802, 567 A.2d 834 (1989) (failure of defendant to provide in his request the facts and propositions of law relied on for an instruction on a lesser included offense justify the court’s decision to deny the request to charge).2
*154My second concern is that defense counsel’s exception did not adequately provide the trial court and this court with an offer that distinctly raised the matter objected to and the factual and legal ground for that objection. While the court seems to take the position that the defendant complied with the spirit of the rule of practice, I think our case law requires a stricter compliance with the letter of the rule. See State v. McIntosh, 199 Conn. 155, 161, 506 A.2d 104 (1986) (concerning proposed instruction on lesser included offense). While we construe the rules of practice liberally; Practice Book §§ 6 and 4187; we do not treat them as abandoned or of no consequence.
Having concluded that the defendant failed to request properly that the trial court charge the jury on self-defense, I also conclude that the defendant cannot prevail on his unpreserved claim that the trial court’s refusal to charge on self-defense amounted to a deprivation of his constitutional rights. The defendant cannot satisfy the third prong of State v. Golding, 213 Conn. 233, 240, 567 A.2d 823 (1989), that the alleged violation of a constitutional right clearly exists and clearly deprived him of a fair trial. The defendant was not precluded from raising a defense. The defendant cannot “wholly ignore established procedures for the protection of [his] rights . . . and hope to receive on appeal the same treatment accorded to those who follow the rules of practice.” Seal Audio, Inc. v. Bozak, Inc., 199 Conn. 496, 518, 508 A.2d 415 (1986); Naftzger v. Naftzger & Kuhe, Inc., 26 Conn. App. 521, 525, 602 A.2d 606 (1992). The defendant was afforded the right and opportunity to raise properly the defense of justification or self-defense. He failed, however, to follow the relatively *155simple rules that set forth the methodology for appropriately raising that defense. Because of this failure, we are free to decline to afford review of the unpreserved claim. State v. Andrews, 29 Conn. App. 533, 537, 616 A.2d 1148 (1992), cert. denied, 224 Conn. 924, 618 A.2d 531 (1993).
I agree that the case needs to be remanded because of the trial court’s failure to canvass properly the defendant’s plea of nolo contendere to the charge of being a persistent serious felony offender. I am also convinced that the claim that the trial court did not act properly in allowing into evidence the prior acts of misconduct by the defendant against the victim should not be reviewed. I am, however, unpersuaded that the action of the trial court in declining to charge the jury on a request to charge that did not satisfy the rules of practice was improper. Accordingly, I would vacate the sentence because the sentence was permitted to be enhanced on the conviction of being a persistent offender, and remand the case for further proceedings as to the charge of being a persistent serious felony offender, and, upon completion of those proceedings, for resentencing on the second degree assault conviction.

 Practice Book § 711 provides: “The judicial authority shall not accept the plea without first addressing the defendant personally and determining that he fully understands:
“(1) The nature of the charge to which the plea is offered;
*151“(2) The mandatory minimum sentence, if any;
“(3) The fact that the statute for the particular offense does not permit the sentence to be suspended;
“(4) The maximum possible sentence on the charge, including, if there are several charges, the maximum sentence possible from consecutive sentences and including, when applicable, the fact that a different or additional punishment may be authorized by reason of a previous conviction; and
“(5) The fact that he has the right to plead not guilty or to persist in that plea if it has already been made, and the fact that he has the right to be tried by a jury or a judge and that at that trial he has the right to the assistance of counsel, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself.”
Practice Book § 712 provides: “The judicial authority shall not accept a plea of guilty or nolo contendere without first determining, by addressing the defendant personally in open court, that the plea is voluntary and is not the result of force or threats or of promises apart from a plea agreement. The judicial authority shall also inquire as to whether the defendant’s willingness to plead guilty or nolo contendere results from prior discussions between the prosecuting authority and the defendant or his counsel.”
Practice Book § 713 provides: “The judicial authority shall not accept a plea of guilty unless he is satisfied that there is a factual basis for the plea.”
As the state concedes, the trial court did not properly canvass the defendant in accordance with the above cited rules of practice. The extent of the canvass was as follows:
“[Defense Counsel]: First matter we have, Your Honor, is part 2 of the information charging [the defendant] with being a subsequent felony offender and I have a written plea of nolo contendere to that.
“[The Court]: All right. Is it in proper form, [defense counsel]?
“[Defense Counsel]: Appears to be, Your Honor.
“[The Court]: All right. The nolo contendere plea is accepted. Make a finding of guilty.”


 The requirements of Practice Book § 854 apply not only in the context of requests to charge on a lesser offense, but also to requests to charge on defenses. State v. Jacobs, 194 Conn. 119, 128-29, 479 A.2d 226 (1984), cert. denied, 469 U.S. 1190, 105 S. Ct. 963, 83 L. Ed. 2d 968 (1985) (defendant must comply with Practice Book § 854 to obtain a request to charge *154on the defense of intoxication); State v. Hopes, 26 Conn. App. 367, 372, 602 A.2d 23, cert. denied, 221 Conn. 915, 603 A.2d 405 (1992) (defendant must comply with Practice Book § 854 to obtain a request to charge on the defense of duress).